                          Case
  3:20-cv-01035-SI      Document
                                               93   Filed 07/28/20   Page 1 of 3




           Matthew Borden, admitted pro hac vice
           borden@braunhagey.com
           J. Noah Hagey, admitted pro hac vice
           hagey@braunhagey.com
           Athul K. Acharya, OSB No. 152436
           acharya@braunhagey.com
           Gunnar K. Martz, admitted pro hac vice
           martz@braunhagey.com
           BRAUNHAGEY & BORDEN LLP
           351 California Street, Tenth Floor
           San Francisco, CA 94104
           Telephone: (415) 599-0210
           Kelly K. Simon, OSB No. 154213
           ksimon@aclu-or.org
           AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
           P.O. Box 40585
           Portland, OR 97240
           Telephone: (503) 227-6928
           Attorneys for Plaintiffs


                                         UNITED STATES DISTRICT COURT

                                                DISTRICT OF OREGON

                                                 PORTLAND DIVISION

           INDEX NEWSPAPERS LLC, a Washington                     Case No. 3:20-cv-1035-SI
           limited-liability company, dba PORTLAND
           MERCURY; DOUG BROWN; BRIAN
           CONLEY; SAM GEHRKE; MATHIEU                            DECLARATION OF JONATHAN
           LEWIS-ROLLAND; KAT MAHONEY;                            LEVINSON REGARDING EVENTS OF
           SERGIO OLMOS; JOHN RUDOFF;                             JULY 23-24, 2020
           ALEX MILAN TRACY; TUCK
           WOODSTOCK; JUSTIN YAU; and those
           similarly situated,
                           Plaintiffs,
                   v.
           CITY OF PORTLAND, a municipal
           corporation; JOHN DOES 1-60, officers of
           Portland Police Bureau and other agencies
           working in concert; U.S. DEPARTMENT OF
           HOMELAND SECURITY; and U.S.
           MARSHALS SERVICE,
                           Defendants.


           PAGE 1       DECLARATION OF JONATHAN LEVINSON RE: JULY 23-24, 2020
                          Case
  3:20-cv-01035-SI      Document
                                               93   Filed 07/28/20    Page 2 of 3




                    I, Jonathan Levinson, declare:

                    1.     I am an Oregon resident who lives in the City of Portland. I am a staff reporter for

           OPB. My work has also appeared on NPR and ESPN, and in the Washington Post, the Wall Street

           Journal, and Al Jazeera. I have attended the protests in Portland for the purpose of observing and

           reporting on them. If called as a witness, I could and would testify competently to the facts

           below.

                    2.     I have experience in conflict zones. I spent five years as an infantry officer in the

           U.S. Army, with two deployments to Iraq. As a reporter, I have covered the Libyan civil war,

           done work in Afghanistan, Yemen, Gaza, and the West Bank, and lived for four years in Mexico,

           where I reported from areas with some of the highest rates of violence against journalists in the

           world. I have also reported on a majority of the nights of the 2020 Portland protests.

                    3.     When I report on the protests, I wear my press pass issued by OPB. It has my

           name, my photograph, the OPB logo, and the word “MEDIA.” I also wear a helmet that says

           “PRESS” in very big letters on the front and back. I also carry two cameras, a Sony A7R III with

           a large 70-200mm lens, and a Sony A7R IV with a 24-70mm lens.

                    4.     I was covering the protests on the night of July 23, 2020, and into the morning of

           July 24. Around 1:00 a.m., federal agents had cleared the area next to the courthouse and there

           were few protesters in the immediate vicinity, so I decided to take some pictures through the

           fence of the officers inside.

                    5.     One agent was standing on a platform near the north side of SW 3rd Avenue. I

           was trying to take a photograph, but I had trouble focusing through the fence. As I looked from

           him to my lens and back at him, I saw him raise his weapon, deliberately point it at me, and fire

           several rounds. My camera and lens were splattered with paint.

                    6.     Based on my position and the position of people around me, there is almost no

           chance the agent was aiming at anyone other than me.




           PAGE 2        DECLARATION OF JONATHAN LEVINSON RE: JULY 23-24, 2020
                          Case
  3:20-cv-01035-SI      Document
                                               93   Filed 07/28/20    Page 3 of 3




                   7.      I intend to continue covering the protests, because I believe the events unfolding

           in Portland right now are of historic significance. I am fearful for my safety, however, because

           hours after the court issued a restraining order, I saw federal agents brazenly violate it.



                   I declare under penalty of perjury under the laws of United States of America that the

           foregoing is true and correct.

           Dated: July 26, 2020                                    _______________________________
                                                                         Jonathan Levinson




           PAGE 3       DECLARATION OF JONATHAN LEVINSON RE: JULY 23-24, 2020
